Citation Nr: 1731250	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The Veteran had a period of active duty for training with the Army National Guard from October 1972 to December 1972 and a period of active duty from October 1973 to December 1973.  There may have been a period of approximately two months of unverified service prior to 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The matter was most recently before the Board in March 2017, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.  The case was returned to the Board in July 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2017 remand, the AMC was directed to forward the claims file to an appropriate VA medical examiner to elicit a medical opinion regarding the etiology of the acquired psychiatric disorder.  Only after obtaining said opinion was the AMC to readjudicate the claim and then return the case to the Board for its own adjudication.  

A review of the claims file does not show that the AMC carried out any development as directed by the Board.  Furthermore, the AMC did not readjudicate the claim and did not certify the appeal prior to returning the case to the Board.  Tracking the case using the Veterans Appeals Control and Locator System (VACOLS) reveals that it was dispatched to the AMC on March 23, 2017 and received by the AMC on March 25, 2017, where it remained for a month before being returned to the Board on April 24, 2017.  It was eventually received by the Board on July 3, 2017.  
The Board cannot proceed with its adjudication of this matter as its remand instructions were clearly not complied with by the AMC.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  This case must be remanded back to the AMC for it to carry out the original remand instructions, copied below.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA medical examiner to obtain a medical opinion regarding the likely etiology of an acquired psychiatric disorder, to include schizoaffective disorder, paranoid schizophrenia. The claims file and copies of all pertinent records should be made available to the examiner for review. 

The clinician should consider the 1973 records that are found in the claims file with a receipt date of September 14, 2014, and were not previously considered by the August 2016 VA examiner.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. 

Based on a review of the record, the examiner should address the following:
   
(a) Diagnose any acquired psychiatric disability, to include schizoaffective disorder and paranoid schizophrenia. 

(b) As to any psychiatric disability diagnosed opine as to whether the evidence of record clearly and unmistakably shows that the Veteran had a psychiatric disability that existed prior to his entry into active duty in October 1973? 

(c) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting psychiatric disability was NOT aggravated by service or that any increase in disability was due to the natural progression of the disease?

In answering this question, the examiner should consider the November 1973 Medical Board proceeding that noted the Veteran reported having anxiety since being in service. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

(d) If the answer to either (b) or (c) is no, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disability is etiologically related to the Veteran's active service? 

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence. 

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




